AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                        F~LED
                                     UNITED STATES DISTRICT C                                            JUL O8 2019
                                           SOUTHERN DISTRICT OF CALIFO                           CLERK, U.S DISTRICT COURT
                                                                                               SOUTHERN f.llSHl1CT CAJ.il'ORM/A
              UNITED STATES OF AMERICA                                JUDGMENT IN              ll'/RIMINAL CA          '"lF"IJ"iY
                                                                      (For Revocation of Probation or Supervised Re • · ·-·--·-
                                V.                                    (For Offenses Committed On or After November l, 1987)
                   PHILLIP HOTCHKISS (I)
                                                                         Case Number:        3:14-CR-00198-WQH

                                                                     Benjamin P. Davis, FD
                                                                      Defendant's Attorney
REGISTRATION NO.               46166-298

•-
THE DEFENDANT:
IZI admitted guilt to violation ofallegation(s) No.           _____________________
                                                            1-6
                                                          ..:;_



 D was found guilty in violation ofallegation(s) No.      _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                 Natnre of Violation

             1-6                  nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                  Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     July 3, 2019
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 PHILLIP HOTCHKISS (I)                                                   Judgment - Page 2 of 2
CASE NUMBER:               3:14-CR-00198-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 3 months.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

 lZI   The defendant shall surrender to the United States Marshal for this district:
       lZI   by                 Noon                          on 07/12/2019
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on                                            to
                                 -------------                                ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                       By                  DEPUTY UNITED STATES MARSHAL




                                                                                                3:14-CR-00198-WQH
